Exhibit 10.2

 

Execution Version

 

SECOND AMENDED AND RESTATED OMNIBUS AGREEMENT

 

among

 

EQT CORPORATION,

 

EQT RE, LLC,

 

RM PARTNERS LP,

 

EQM MIDSTREAM MANAGEMENT LLC

 

and

 

EQM POSEIDON MIDSTREAM LLC

 

This SECOND AMENDED AND RESTATED OMNIBUS AGREEMENT (“Agreement”) is entered into
on, and effective as of, November 13, 2018, among EQT Corporation, a
Pennsylvania corporation (“EQT”), EQT RE, LLC, a Delaware limited liability
company (“EQT RE”), RM Partners LP (formerly known as Rice Midstream Partners
LP), a Delaware limited partnership (the “Partnership”), EQM Midstream
Management LLC (formerly known as Rice Midstream Management LLC, a Delaware
limited liability company and the general partner of the Partnership (the
“General Partner”), and EQM Poseidon Midstream LLC (formerly known as Rice
Poseidon Midstream LLC), a Delaware limited liability company (“EPM”). The
above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.”

 

R E C I T A L S:

 

1.                                      Rice Energy Inc. (“Rice”), Rice
Midstream Holdings LLC (“RMH”), the Partnership, the General Partner and EPM
entered into that certain Omnibus Agreement, effective as of December 22, 2014
(the “Original Agreement”), in order to evidence their understanding with
respect to certain indemnification obligations, general and administrative
services to be performed for and on behalf of the Partnership Group (as defined
herein) and the Partnership’s reimbursement obligations related thereto, the
granting of a license from Rice to the Partnership and the Partnership’s right
of first offer with respect to certain assets.

 

2.                                      On November 13, 2017, (a) a wholly owned
corporate Subsidiary of EQT was merged with and into Rice, with Rice surviving
(the “Surviving Corporation”) as an indirect, wholly owned Subsidiary of EQT and
(b) immediately thereafter, the Surviving Corporation merged with and into EQT
RE, with EQT RE surviving as an indirect wholly owned subsidiary of EQT
(together, the “Mergers”).

 

3.                                      In connection with the Mergers, the
Parties amended and restated the Original Agreement (the “Restated Agreement”)
in its entirety to reflect the effects of the Mergers and to make certain other
changes.

 

--------------------------------------------------------------------------------



 

4.                                      On July 23, 2018, EQM Midstream
Partners, LP (formerly known as EQT Midstream Partners, LP) (“EQM”) completed
the acquisition of the Partnership and the General Partner, with each of the
Partnership and the General Partner surviving as wholly-owned Subsidiaries of
EQM.

 

5.                                      Pursuant to Section 6.6 of the Restated
Agreement, EQT and EQT RE have delivered to the Partnership and the General
Partner a notice regarding their election to terminate the Restated Agreement,
other than Section 4.3, Article II and Article VI thereof, in connection with a
Change of Control (as defined in the Restated Agreement) related to the proposed
spin-off of Equitrans Midstream Corporation (the “Spin-Off”) by EQT.

 

6.                                      In connection with the Spin-Off, the
Parties desire to enter into this Agreement in order to amend and restate the
Restated Agreement as more fully described herein.

 

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

 

ARTICLE I
Definitions

 

1.1                               Definitions. As used in this Agreement, the
following terms shall have the respective meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.

 

“Closing Date” means December 22, 2014.

 

“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a receiving Party can show (A) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement or a duty of confidence,
(B) has been furnished or made known to the receiving Party without any
obligation to keep it confidential by a third party under circumstances which
are not known to the receiving Party to involve a breach

 

2

--------------------------------------------------------------------------------



 

of the third party’s obligations to a Party or (C) was developed independently
of information furnished or made available to the receiving Party as
contemplated under this Agreement.

 

“Contribution Agreement” means that certain Contribution Agreement, dated as of
the Closing Date, among the General Partner, the Partnership, Rice and certain
other EQT Entities, together with the additional conveyance documents and
instruments contemplated or referenced thereunder.

 

“control,” “is controlled by” or “is under common control with” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract, or otherwise.

 

“Covered Environmental Losses” means any and all Losses (including, without
limitation, the costs and expenses associated with any Environmental Activity or
of any environmental or toxic tort pre-trial, trial or appellate legal,
litigation or arbitration work) related to or arising out of or in connection
with:

 

(a)                                 any violation or correction of a violation
of any Environmental Law related to the ownership or operation of the
Partnership Assets; and

 

(b)                                 any event, circumstance, action, omission,
condition or matter that has an adverse impact on the environment and is
associated with or arising from the ownership or operation of the Partnership
Assets (including, without limitation, the presence of Hazardous Substances at,
on, under, about or migrating to or from the Partnership Assets or the exposure
to, or disposal or Release of, Hazardous Substances arising out of the operation
of Partnership Assets, including at non-Partnership Asset locations).

 

“Environmental Activity” means any investigation, study, assessment, evaluation,
sampling, testing, monitoring, containment, removal, disposal, closure,
corrective action, remediation (whether active or passive), risk-based closure
activities, natural attenuation, restoration, bioremediation, response, repair,
cleanup or abatement that is required or necessary under any Environmental Law,
including, without limitation, the cost and expense of preparing and
implementing any closure, remedial, corrective action, or other plans required
or necessary under any Environmental Law, the establishment of institutional or
engineering controls and the performance of or participation in a supplemental
environmental project in partial or whole mitigation of a fine or penalty.

 

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, ordinances, judgments, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to (a) pollution or protection of the environment, natural
resources or workplace health or safety, (b) any Release or threatened Release
of, or any exposure of any Person or property to, any Hazardous Substance and
(c) the generation, manufacture, processing, distribution, use, recycling,
treatment, storage, transport, handling or disposal of any Hazardous Substance,
including, without limitation, the federal Comprehensive Environmental Response,
Compensation, and Liability Act, the Superfund Amendments Reauthorization Act,
the Resource Conservation and Recovery Act, the Clean Air Act, the Federal Water
Pollution Control Act, the Toxic Substances Control Act, the Oil Pollution

 

3

--------------------------------------------------------------------------------



 

Act, the Safe Drinking Water Act, the Hazardous Materials Transportation Act,
the Emergency Planning and Community Right-to-Know Act, the Pipeline Safety
Improvement Act, the Endangered Species Act, the National Environmental Policy
Act, the Occupational Safety and Health Act and other environmental conservation
and protection laws, and the regulations promulgated pursuant thereto, and any
state or local counterparts, each as amended through and existing on the Closing
Date.

 

“Environmental Permits” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law.

 

“EPM” is defined in the preamble.

 

“EQT” is defined in the preamble.

 

“EQT Entities” means EQT and any Person controlled, directly or indirectly, by
EQT, other than the General Partner or any Partnership Group Member; and “EQT
Entity” means any of the EQT Entities.

 

“EQT RE” is defined in the preamble.

 

“General Partner” is defined in the preamble.

 

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as such term is defined under the
Comprehensive Environmental Response, Compensation, and Liability Act, as
amended, (b) petroleum, petroleum products and fractions or byproducts thereof,
natural gas, crude oil, gasoline, fuel oil, motor oil, waste oil, diesel fuel,
jet fuel and other petroleum hydrocarbons, whether refined or unrefined, and (c)
radioactive materials, asbestos containing materials, radon and polychlorinated
biphenyls.

 

“Indemnified Party” means either one or more members of the Partnership Group or
one or more EQT Entities, as the case may be, each in its capacity as a party
entitled to indemnification in accordance with Article II hereof.

 

“Indemnifying Party” means either one or more members of the Partnership Group
or EQT, as the case may be, each in its capacity as a party from whom
indemnification may be required in accordance with Article II hereof.

 

“Initial Term” is defined in Section 3.5.

 

“Limited Partner” is defined in the Partnership Agreement.

 

“Losses” means all losses, damages, liabilities, injuries, claims, demands,
causes of action, judgments, settlements, fines, penalties, costs and expenses
of any and every kind or character (including, without limitation, court costs
and reasonable attorneys’ and experts’ fees).

 

4

--------------------------------------------------------------------------------



 

“Mediation Notice” is defined in Section 3.2(b).

 

“Mergers” is defined in the recitals.

 

“Original Agreement” is defined in the recitals.

 

“Partnership” is defined in the preamble.

 

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of the Closing Date, as such agreement
was in effect on the Closing Date, to which reference is hereby made for all
purposes of this Agreement.

 

“Partnership Assets” means the assets conveyed, contributed or otherwise
transferred, directly or indirectly (including through the transfer of equity
interests), or intended to be conveyed, contributed or otherwise transferred, to
the Partnership Group pursuant to the Contribution Agreement, including, without
limitation, gathering pipelines, offices and related equipment and real estate
and fresh water distribution systems.

 

“Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity.

 

“Partnership Group Member” means any member of the Partnership Group.

 

“Party” and “Parties” are defined in the preamble.

 

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping or disposing into the environment.

 

“Representatives” is defined in Section 3.1(a).

 

“Restated Agreement” is defined in the recitals.

 

“Retained Assets” means the assets and investments owned by the EQT Entities as
of the Closing Date that were not conveyed, contributed or otherwise transferred
to the Partnership Group pursuant to the Contribution Agreement; provided,
however, that any Retained Asset shall cease to be a Retained Asset upon its
conveyance, contribution or transfer to the Partnership Group.

 

“Rice” is defined in the recitals.

 

“RMH” is defined in the recitals.

 

“Spin-Off” is defined in the recitals.

 

5

--------------------------------------------------------------------------------



 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

 

“Surviving Corporation” is defined in the recitals.

 

ARTICLE II
Indemnification

 

2.1                               Additional Indemnification. Subject to the
provisions of Sections 2.3 and 2.4, EQT RE shall indemnify, defend and hold
harmless the Partnership Group from and against any Losses suffered or incurred
by the Partnership Group and related to or arising out of or in connection with:

 

(a)                                 any event or condition associated with the
Retained Assets, whether occurring before, on or after the Closing Date; and

 

(b)                                 any federal, state or local income tax
liabilities attributable to the ownership or operation of the Partnership Assets
prior to the Closing Date, including (i) any income tax liabilities of Rice that
resulted from the consummation of the formation transactions for the Partnership
Group and (ii) any income tax liabilities arising under Treasury Regulation
Section 1.1502-6 and any similar provision of applicable state, local or foreign
law, or by contract, as successor, transferee or otherwise, and which income tax
liability is attributable to having been a member of any consolidated, combined
or unitary group prior to the Closing Date.

 

2.2                               Indemnification by the Partnership Group.
Subject to the provisions of Sections 2.3 and 2.4, the Partnership Group shall
indemnify, defend and hold harmless the EQT Entities from and against any Losses
(including Covered Environmental Losses) suffered or incurred by the EQT
Entities and related to or arising out of or in connection with the ownership or
operation of the Partnership Assets after the Closing Date, except to the extent
that any member of the Partnership Group is entitled to indemnification
hereunder or unless such indemnification would not be permitted under the
Partnership Agreement.

 

2.3                               Limitations Regarding Indemnification.

 

(a)                                 The indemnification obligation set forth in
Section 2.2(b) shall terminate on the 30th day after the termination of any
applicable statute of limitations; provided, however, that any such
indemnification obligation with respect to a Loss shall survive the time at
which it would

 

6

--------------------------------------------------------------------------------



 

otherwise expire pursuant to this Section 2.3(a) if notice of such Loss is
properly given to EQT RE prior to such time. The indemnification obligations set
forth in Sections 2.2(a) and 2.3 shall survive indefinitely.

 

(b)                                 In no event shall EQT RE be obligated to the
Partnership Group under Section 2.2 for any Losses or income tax liabilities to
the extent (i) any insurance proceeds are realized by the Partnership Group,
such correlative benefit to be net of any incremental insurance premium that
becomes due and payable by the Partnership Group as a result of such claim or
(ii) any amounts are recovered by the Partnership Group from third persons.

 

2.4                               Indemnification Procedures.

 

(a)                                 The Indemnified Party agrees that promptly
after it becomes aware of facts giving rise to a claim for indemnification under
this Article II, it will provide notice thereof in writing to the Indemnifying
Party, specifying the nature of and specific basis for such claim; provided,
however, that the Indemnified Party shall not submit claims more frequently than
once a calendar quarter (or twice in the case of the calendar quarter in which
the applicable indemnity coverage under this Agreement expires) unless such
Indemnified Party believes in good faith that such a delay in notice to the
Indemnifying Party would cause actual prejudice to the Indemnifying Party’s
ability to defend against the applicable claim. Notwithstanding anything in this
Article II to the contrary, a delay by the Indemnified Party in notifying the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
under this Article II, except to the extent that such failure shall have caused
actual prejudice to the Indemnifying Party’s ability to defend against the
applicable claim.

 

(b)                                 The Indemnifying Party shall have the right
to control all aspects of the defense of (and any counterclaims with respect to)
any claims brought against the Indemnified Party that are covered by the
indemnification under this Article II, including, without limitation, the
selection of counsel, the determination of whether to appeal any decision of any
court and the settlement of any such matter or any issues relating thereto;
provided, however, that no such settlement shall be entered into without the
consent of the Indemnified Party unless it includes a full release of the
Indemnified Party from such matter or issues, as the case may be, and does not
include any admission of fault, culpability or a failure to act, by or on behalf
of such Indemnified Party.

 

(c)                                  The Indemnified Party agrees to cooperate
fully with the Indemnifying Party with respect to all aspects of the defense of
any claims covered by the indemnification under this Article II, including,
without limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the name of the Indemnified Party to be utilized in
connection with such defense, the making available to the Indemnifying Party of
any files, records or other information of the Indemnified Party that the
Indemnifying Party considers relevant to such defense and the making available
to the Indemnifying Party, at no cost to the Indemnifying Party, of any
employees of the Indemnified Party; provided, however, that in connection
therewith the Indemnifying Party agrees to use commercially reasonable efforts
to minimize the impact thereof on the operations of the Indemnified Party and
further agrees to maintain the confidentiality of all files, records and other
information furnished by the Indemnified Party pursuant to this Section 2.4. In
no event shall the

 

7

--------------------------------------------------------------------------------



 

obligation of the Indemnified Party to cooperate with the Indemnifying Party as
set forth in the immediately preceding sentence be construed as imposing upon
the Indemnified Party an obligation to hire and pay for counsel in connection
with the defense of any claims covered by the indemnification set forth in this
Article II; provided, however, that the Indemnified Party may, at its own
option, cost and expense, hire and pay for counsel in connection with any such
defense. The Indemnifying Party agrees to keep any such counsel hired by the
Indemnified Party informed as to the status of any such defense, but the
Indemnifying Party shall have the right to retain sole control over such
defense.

 

(d)                                 The date on which the Indemnifying Party
receives notification of a claim for indemnification shall determine whether
such claim is timely made.

 

(e)                                  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT, IN NO EVENT WILL ANY PARTY BE LIABLE TO ANY OTHER PARTY OR
INDEMNIFIED PARTY WITH RESPECT TO ANY CLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT FOR ANY LOST OR PROSPECTIVE PROFITS OR ANY OTHER SPECIAL,
CONSEQUENTIAL, INCIDENTAL, OR INDIRECT LOSSES OR DAMAGES FROM ITS PERFORMANCE
UNDER THIS AGREEMENT OR FOR ANY FAILURE OR PERFORMANCE HEREUNDER OR RELATED
HERETO, WHETHER ARISING OUT OF BREACH OF CONTRACT, NEGLIGENCE, TORT, STRICT
LIABILITY, OR OTHERWISE, EXCEPT FOR ANY SUCH DAMAGES RECOVERED BY ANY THIRD
PARTY AGAINST ANY PARTY IN RESPECT OF WHICH SUCH PARTY WOULD OTHERWISE BE
ENTITLED TO INDEMNIFICATION PURSUANT TO THIS ARTICLE II, PROVIDED THAT NO PARTY
WILL BE ENTITLED TO INDEMNIFICATION FOR ANY DAMAGES THAT ARE CONTRARY TO
APPLICABLE LAW.

 

ARTICLE III
Miscellaneous

 

3.1                               Confidentiality.

 

(a)                                 From and after the Closing Date, each of the
Parties shall hold, and shall cause their respective Subsidiaries and Affiliates
and its and their directors, officers, employees, agents, consultants, advisors,
and other representatives (collectively, “Representatives”) to hold all
Confidential Information of the other Parties in strict confidence, with at
least the same degree of care that applies to such Party’s own confidential and
proprietary information and shall not use such Confidential Information except
as reasonably necessary for the conduct of its business and shall not release or
disclose such Confidential Information to any other Person, except its
Representatives or except as required by applicable law. Each Party shall be
responsible for any breach of this section by any of its Representatives.

 

(b)                                 If a Party receives a subpoena or other
demand for disclosure of Confidential Information received from any other Party
or must disclose to a governmental authority any Confidential Information
received from such other Party in order to obtain or maintain any required
governmental approval, the receiving Party shall, to the extent legally
permissible, provide notice to the providing Party before disclosing such
Confidential Information. Upon receipt of such notice, the providing Party shall
promptly either seek an appropriate

 

8

--------------------------------------------------------------------------------



 

protective order, waive the receiving Party’s confidentiality obligations
hereunder to the extent necessary to permit the receiving Party to respond to
the demand, or otherwise fully satisfy the subpoena or demand or the
requirements of the applicable governmental authority. If the receiving Party is
legally compelled to disclose such Confidential Information or if the providing
Party does not promptly respond as contemplated by this section, the receiving
Party may disclose that portion of Confidential Information covered by the
notice or demand.

 

(c)                                  Each Party acknowledges that (i) the
disclosing Party would not have an adequate remedy at law for the breach by the
receiving Party of any one or more of the covenants contained in this Section
3.1 and (ii) EQT would not have an adequate remedy at law for the breach of any
one or more of the covenants of the Partnership Group contained in Article III,
and agrees that, in the event of such breach, the disclosing Party or EQT,
respectively, may, in addition to the other remedies that may be available to
it, apply to a court for an injunction to prevent any further breaches and to
enforce specifically the terms and provisions of this Agreement. Notwithstanding
any other section hereof, to the extent permitted by applicable law, the
provisions of this Section 3.1 and Article III shall survive the expiration or
termination of this Agreement.

 

3.2                               Choice of Law; Mediation; Submission to
Jurisdiction.

 

(a)                                 This Agreement shall be subject to and
governed by the laws of the State of Delaware, excluding any conflicts-of-law
rule or principle that might refer the construction or interpretation of this
Agreement to the laws of another state. EACH OF THE PARTIES HERETO AGREES THAT
THIS AGREEMENT INVOLVES AT LEAST U.S. $100,000.00 AND THAT THIS AGREEMENT HAS
BEEN ENTERED INTO IN EXPRESS RELIANCE UPON 6 Del. C. § 2708. EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE
JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND OF THE FEDERAL COURTS
SITTING IN THE STATE OF DELAWARE, AND (ii) TO THE EXTENT SUCH PARTY IS NOT
OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND
MAINTAIN AN AGENT IN THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE
OF LEGAL PROCESS AND TO NOTIFY THE OTHER PARTY OF THE NAME AND ADDRESS OF SUCH
AGENT.

 

(b)                                 If the Parties cannot resolve any dispute or
claim arising under this Agreement, then no earlier than 10 days nor more than
60 days following written notice to the other Parties, any Party may initiate
mandatory, non-binding mediation hereunder by giving a notice of mediation (a
“Mediation Notice”) to the other Parties to the dispute or claim. In connection
with any mediation pursuant to this Section 3.2, the mediator shall be jointly
appointed by the Parties to the dispute or claim and the mediation shall be
conducted in Pittsburgh, Pennsylvania unless otherwise agreed to by the Parties
to the dispute or claim. All costs and expenses of the mediator appointed
pursuant to this section shall be shared equally by the Parties to the dispute
or claim. The then-current Model ADR Procedures for Mediation of Business
Disputes of the Center for Public Resources, Inc., either as written or as
modified by mutual agreement of the Parties to the dispute or claim, shall
govern any mediation pursuant to this section. In the mediation, each Party to
the dispute or claim shall be represented by one or more senior representatives
who shall have authority to resolve any disputes. If a dispute or claim has not
been

 

9

--------------------------------------------------------------------------------



 

resolved within 30 days after the receipt of the Mediation Notice by a Party,
then any Party to the dispute or claim may refer the resolution of the dispute
or claim to litigation.

 

(c)                                  Subject to Section 3.2(b), each Party
agrees that it shall bring any action or proceeding in respect of any claim
arising out of or related to this Agreement, whether in tort or contract or at
law or in equity, exclusively in any federal or state courts located in Delaware
and (i) irrevocably submits to the exclusive jurisdiction of such courts, (ii)
waives any objection to laying venue in any such action or proceeding in such
courts, (iii) waives any objection that such courts are an inconvenient forum or
do not have jurisdiction over it and (iv) agrees that, to the fullest extent
permitted by law, service of process upon it may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to it at its address specified in Section 3.3. The
foregoing consents to jurisdiction and service of process shall not constitute
general consents to service of process in the State of Delaware for any purpose
except as provided herein and shall not be deemed to confer rights on any Person
other than the Parties.

 

3.3                               Notice. All notices or requests or consents
provided for by, or permitted to be given pursuant to, this Agreement must be in
writing and must be given by depositing same in the United States mail,
addressed to the Person to be notified, postage-paid, and registered or
certified with return receipt requested or by delivering such notice in person,
by overnight delivery service or by facsimile to such Party. Notice given by
personal delivery or mail shall be effective upon actual receipt. Notice given
by facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below or at such other address
as such Party may stipulate to the other Parties in the manner provided in this
Section 3.3.

 

If to the EQT Entities:

 

EQT Corporation

EQT Plaza

625 Liberty Avenue, Suite 1700

Pittsburgh, PA 15222

Attention: General Counsel

 

with a copy (which will not constitute notice) to:

 

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, NY 10112

Attention: Michael L. Bengtson

Facsimile: (212) 259-2504

 

10

--------------------------------------------------------------------------------



 

If to the Partnership Group:

 

RM Partners LP

c/o EQM Midstream Management LLC, its General Partner

625 Liberty Avenue, Suite 2000

Pittsburgh, PA 15222

Attention: General Counsel

 

with a copy (which will not constitute notice) to:

 

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, NY 10112

Attention: Michael L. Bengtson

Facsimile: (212) 259-2504

 

3.4                               Entire Agreement. This Agreement, together
with the Partnership Agreement, constitute the entire agreement of the Parties
relating to the matters contained herein, superseding all prior contracts or
agreements, whether oral or written, relating to the matters contained herein.

 

3.5                               Term. The initial term of this Agreement will
be for a period of ten years, commencing on the Closing Date and ending on the
tenth anniversary of the Closing Date (“Initial Term”). At the conclusion of the
Initial Term, this Agreement will automatically extend from year-to-year, unless
terminated by the Partnership or the General Partner with at least 90 days’
notice prior to the end of such term, as extended.

 

3.6                               Amendment or Modification. This Agreement may
be amended or modified from time to time only by the written agreement of all
the Parties hereto. Each such instrument shall be reduced to writing and shall
be designated on its face an “Amendment” or an “Addendum” to this Agreement.

 

3.7                               Assignment. No Party shall have the right to
assign its rights or obligations under this Agreement without the consent of the
other Parties hereto.

 

3.8                               Counterparts. This Agreement may be executed
in any number of counterparts with the same effect as if all signatory parties
had signed the same document. All counterparts shall be construed together and
shall constitute one and the same instrument. Delivery of an executed signature
page of this Agreement by facsimile transmission or in portable document format
(.pdf) shall be effective as delivery of a manually executed counterpart hereof.

 

3.9                               Severability. If any provision of this
Agreement shall be held invalid or unenforceable by a court or regulatory body
of competent jurisdiction, the remainder of this Agreement shall remain in full
force and effect.

 

3.10                        Further Assurances. In connection with this
Agreement and all transactions contemplated by this Agreement, each signatory
party hereto agrees to execute and deliver such additional documents and
instruments and to perform such additional acts as may be necessary or

 

11

--------------------------------------------------------------------------------



 

appropriate to effectuate, carry out and perform all of the terms, provisions
and conditions of this Agreement and all such transactions.

 

3.11                        Rights of Limited Partners. The provisions of this
Agreement are enforceable solely by the Parties to this Agreement, and no
Limited Partner of the Partnership shall have the right, separate and apart from
the Partnership, to enforce any provision of this Agreement or to compel any
Party to this Agreement to comply with the terms of this Agreement.

 

3.12                        Use of Name and Marks.  Section 4.3 of the Restated
Agreement shall survive the termination of the Original Agreement in accordance
with its terms and shall apply to this Agreement, mutatis mutandis.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the date first set forth above.

 

 

 

EQT CORPORATION

 

 

 

 

By:

/s/ Robert J. McNally

 

Name:

Robert J. McNally

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

EQT RE, LLC

 

 

 

 

By:

/s/ David E. Schlosser, Jr.

 

Name:

David E. Schlosser, Jr.

 

Title:

President

 

 

 

 

EQM MIDSTREAM MANAGEMENT LLC

 

 

 

 

By:

/s/ Thomas F. Karam

 

Name:

Thomas F. Karam

 

Title:

President

 

 

 

 

RM PARTNERS LP

 

 

 

 

By:

EQM Midstream Management LLC, its general partner

 

 

 

 

By:

/s/ Thomas F. Karam

 

Name:

Thomas F. Karam

 

Title:

President

 

 

 

 

EQM POSEIDON MIDSTREAM LLC

 

 

 

 

By:

/s/ Thomas F. Karam

 

Name:

Thomas F. Karam

 

Title:

President

 

[Signature Page to Second Amended and Restated Omnibus Agreement (RMP)]

 

--------------------------------------------------------------------------------